
	

114 HR 66 IH: FISA Court in the Sunshine Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Attorney General to disclose each decision, order, or opinion of a Foreign
			 Intelligence Surveillance Court that includes significant legal
			 interpretation of section 501 or 702 of the Foreign Intelligence
			 Surveillance Act of 1978 unless such disclosure is not in the national
			 security interest of the United States and for other purposes.
	
	
		1.Short titleThis Act may be cited as the FISA Court in the Sunshine Act of 2015.
		2.FindingsCongress finds the following:
			(1)Secret law is inconsistent with democratic governance. In order for the rule of law to prevail, the
			 requirements of the law must be publicly discoverable.
			(2)The United States Court of Appeals for the Seventh Circuit stated in 1998 that the “idea of secret
			 laws is repugnant”.
			(3)The open publication of laws and directives is a defining characteristic of government of the
			 United States. The first Congress of the United States mandated that every law, order, resolution, and vote [shall] be published in at least three of the public newspapers
			 printed within the United States.
			(4)The practice of withholding decisions of the Foreign Intelligence Surveillance Court is at odds
			 with the United States tradition of open publication of law.
			(5)The Foreign Intelligence Surveillance Court acknowledges that such Court has issued legally
			 significant interpretations of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1801 et seq.) that are not accessible to the public.
			(6)The exercise of surveillance authorities under the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1801 et seq.), as interpreted by secret court opinions,
			 potentially implicates the communications of United States persons who are
			 necessarily unaware of such surveillance.
			(7)Section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861), as amended by
			 section 215 of the USA PATRIOT Act (Public Law 107–56; 115 Stat. 287),
			 authorizes the Federal Bureau of Investigation to require the production
			 of any tangible things and the extent of such authority, as interpreted by secret court opinions, has been concealed from
			 the knowledge and awareness of the people of the United States.
			(8)In 2010, the Department of Justice and the Office of the Director of National Intelligence
			 established a process to review and declassify opinions of the Foreign
			 Intelligence Surveillance Court, but more than two years later no
			 declassifications have been made.
			3.Sense of CongressIt is the sense of Congress that each decision, order, or opinion issued by the Foreign
			 Intelligence Surveillance Court or the Foreign Intelligence Surveillance
			 Court of Review that includes significant construction or interpretation
			 of section 501 or section 702 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1861 and 1881a) should be declassified in a manner
			 consistent with the protection of national security, intelligence sources
			 and methods, and other properly classified and sensitive information.
		4.Requirement for disclosure of decisions, orders, and opinions of the Foreign Intelligence
			 Surveillance Court
			(a)Section 501
				(1)In generalSection 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended by
			 adding at the end the following:
					
						(i)Disclosure of decisions
							(1)Decision definedIn this subsection, the term decision means any decision, order, or opinion issued by the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review that includes
			 significant construction or interpretation of this section.
							(2)Requirement for disclosureSubject to paragraphs (3) and (4), the Attorney General shall declassify and make available to the
			 public—
								(A)each decision that is required to be submitted to committees of Congress under section 601(c), not
			 later than 45 days after such opinion is issued; and
								(B)each decision issued prior to the date of the enactment of the FISA Court in the Sunshine Act of
			 2015 that was required to be submitted to
			 committees of Congress under section 601(c), not later than 180 days after
			 such date of enactment.
								(3)Unclassified summariesNotwithstanding paragraph (2) and subject to paragraph (4), if the Attorney General makes a
			 determination that a decision may not be declassified and made available
			 in a manner that protects the national security of the United States,
			 including methods or sources related to national security, the Attorney
			 General shall release an unclassified summary of such decision.
							(4)Unclassified reportNotwithstanding paragraphs (2) and (3), if the Attorney General makes a determination that any
			 decision may not be declassified under paragraph (2) and an unclassified
			 summary of such decision may not be made available under paragraph (3),
			 the Attorney General shall make available to the public an unclassified
			 report on the status of the internal deliberations and process regarding
			 the declassification by personnel of Executive branch of such decisions.
			 Such report shall include—
								(A)an estimate of the number of decisions that will be declassified at the end of such deliberations;
			 and
								(B)an estimate of the number of decisions that, through a determination by the Attorney General, shall
			 remain classified to protect the national security of the United States..
				(2)Section 702Section 702(l) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(l)) is amended
			 by adding at the end the following:
					
						(4)Disclosure of decisions
							(A)Decision definedIn this paragraph, the term decision means any decision, order, or opinion issued by the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review that includes
			 significant construction or interpretation of this section.
							(B)Requirement for disclosureSubject to subparagraphs (C) and (D), the Attorney General shall declassify and make available to
			 the public—
								(i)each decision that is required to be submitted to committees of Congress under section 601(c), not
			 later than 45 days after such opinion is issued; and
								(ii)each decision issued prior to the date of the enactment of the FISA Court in the Sunshine Act of
			 2015 that was required to be submitted to committees of Congress under
			 section 601(c), not later than 180 days after such date of enactment.
								(C)Unclassified summariesNotwithstanding subparagraph (B) and subject to subparagraph (D), if the Attorney General makes a
			 determination that a decision may not be declassified and made available
			 in a manner that protects the national security of the United States,
			 including methods or sources related to national security, the Attorney
			 General shall release an unclassified summary of such decision.
							(D)Unclassified reportNotwithstanding subparagraphs (B) and (C), if the Attorney General makes a determination that any
			 decision may not be declassified under subparagraph (B) and an
			 unclassified summary of such decision may not be made available under
			 subparagraph (C), the Attorney General shall make available to the public
			 an unclassified report on the status of the internal deliberations and
			 process regarding the declassification by personnel of executive branch of
			 such decisions. Such report shall include—
								(i)an estimate of the number of decisions that will be declassified at the end of such deliberations;
			 and
								(ii)an estimate of the number of decisions that, through a determination by the Attorney General, shall
			 remain classified to protect the national security of the United States..
				
